IN THE SUPREME COURT OF THE STATE OF DELAWARE


DEWPOINT, LLC,                         §
                                       §      No. 577, 2016
      Plaintiff Below,                 §
      Appellant,                       §
                                       §      Court Below – Superior Court
      v.                               §      of the State of Delaware
                                       §
CITY OF WILMINGTON,                    §      C.A. No. N15A-12-008
JAMES “RAY” RHODES,                    §
COMMISSIONER OF THE                    §
DEPARTMENT OF LICENSES                 §
AND INSPECTIONS, BOARD OF              §
LICENSE AND INSPECTION                 §
REVIEW, GLADYS SPIKES,                 §
MAMIE BAYNARD, JERRY                   §
VELAZQUEZ and DANIEL                   §
BENEDETTO,                             §
                                       §
      Defendants Below,                §
      Appellees.                       §

                          Submitted: May 10, 2017
                          Decided:   May 24, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                      ORDER

      This 24th day of May 2017, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its October 17,

2016 and November 9, 2016 orders.
     NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                    BY THE COURT:

                                    /s/ Collins J. Seitz, Jr.
                                           Justice




                                2